Pardee, J.
(dissenting.) By several conveyances the plaintiff has become the owner of the riparian proprietor’s right to reclaim and use a definitely limited fragment of the shore upon New Haven harbor, extending fourteen rods seaward, eighty-three feet and four inches along the upland, the south and west lines being parallel respectively with Water and East streets. The grant is in terms of the grantor’s right in flats. So far as the record discloses the riparian proprietor retained, and to this present retains, the upland, together with the right to reclaim and use that portion of the shore appurtenant thereto not included in the above mentioned grant. In Simons v. French, 25 Conn., 346, this court determined that he might divest himself of his right to reclaim and use the shore and retain his upland; also that he might divest himself of this right to a specifically described portion of the shore and retain the" remainder. Under this decision, whenever a grantee accepts a deed which expressly bars him from any portion of the upland and confines him to the right to redeem and use a fragment carefully carved from the shore, located by reference to monuments and measured in inches, I think he is ever after to be restrained within his self imposed boundaries;' and if he makes his portion solid with earth or stone that he does not thereby supplant the riparian proprietor and become one himself; -does not take to himself the right reserved to that proprietor to redeem and use the portion of the shore not specifically conveyed.
Inasmuch as this suit is for money received for the use of a wharf outside of the boundaries of the grant to the plaintiff, I think judgment should be for the defendant.